PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Lind et al.
Application No. 16/390,867
Filed: April 22, 2019
For: MULTI-DEGREE OF FREEDOM RESISTANCE EXERCISE DEVICE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed November 18, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Kevin P. Crosby appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that  he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office
action mailed, February 05, 2021, which set a shortened statutory period for reply of three (3)
months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.
Accordingly, the application became abandoned on May 06, 2021. A Notice of Abandonment
was mailed August 10, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and a micro entity certification, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 3784 for appropriate action in the normal course of business on the reply received September 13, 2021, and November 18, 2021.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. All inquiries concerning the status or the processing of the application should be directed to TC 3700 at (571) 272-3700.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions